Grant, J.
(after stating the facts). There is no testimony that defendant was intoxicated, or that there was fraud or false representation, unless it be that the agent represented to defendant that he could have the machine on commissions. Under the defendant’s own testimony, all the talk about commissions was had before the contract was executed. The defendant had ample opportunity to read it. It was his own folly if he chose not to do so. It was not a long one. He knew that it was to be sent by the agent to the plaintiffs, to be acted upon by them. It contained definite terms of payment, and provided for an absolute sale. It was unambiguous. There was nothing in it about commissions. The law does not protect one against his own folly. The case is clearly within the rule of law that written contracts cannot be varied by evidence of prior or contemporaneous parol agreements. The court should have instructed the jury that the written contract in this case controlled.
Judgment reversed, and new trial ordered.
The other Justices concurred.